      Case 1:18-cv-01233-CAP-CMS Document 39 Filed 12/04/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       CIVIL ACTION FILE
                                        )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                     )
SERVICES LLC and NATIONAL               )
CONSUMER TELECOM &                      )
UTILITIES EXCHANGE, INC.,               )
                                        )
      Defendants.                       )

                   PLAINTFF’S LOCAL RULE 26.3 CERTIFICATE

      Pursuant to Local Rule 26.3, undersigned counsel hereby certifies that on

December 4, 2018, he served counsel for all parties with the items listed below via

email, which the parties have agreed is an acceptable method of service.

      •      Plaintiff’s Second Interrogatories to Defendant Equifax Information
             Services LLC

      •      Plaintiff’s Second Request for Admissions to Defendant Equifax
             Information Services LLC




                                        -1-
     Case 1:18-cv-01233-CAP-CMS Document 39 Filed 12/04/18 Page 2 of 3




    This 4th day of December, 2018.

MCRAE BERTSCHI & COLE LLC                   /s/ Craig E. Bertschi
Suite 200, 1350 Center Drive                Craig E. Bertschi
Dunwoody, Georgia 30338                     Georgia Bar No. 055739
                                            ceb@mcraebertschi.com
                                            678.999.1102

                                            Charles J. Cole
                                            Georgia Bar No. 176704
                                            cjc@mcraebertschi.com
                                            678.999.1105

                                            Counsel for Plaintiff




                                      -2-
      Case 1:18-cv-01233-CAP-CMS Document 39 Filed 12/04/18 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIVIL ACTION FILE
                                         )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

                           CERTIFICATE OF SERVICE

      I hereby certify that on the date listed below, I filed the foregoing document

in the captioned case using the Court’s ECF electronic filing system, which will

generate a Notice of Electronic Filing and which constitutes sufficient service under

Local Rule 5.1A(3).

      This 4th day of December, 2018.

                                                   /s/ Craig E. Bertschi
                                                   Craig E. Bertschi




                                        -3-
